DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments in the Remarks filed 12/02/2020 have been considered and after further search are persuasive.  Specifically, the Office agrees that Saiki does not disclose a method wherein an increase rate of titanium atomic concentration in the warm water is 2.0 mmol/L/min to 5.0 mmol/L/min.
Claim 1 is allowable over the “closest” prior art Saiki et al (JP-02-196029A) for the following reasons:  
Saiki at best discloses a process comprising:  (1) adding oxalic acid (an organic acid) to pure water to make a 7L solution and heating to 95°C; (2) adding titanium tetrachloride to pure water to make 3L of aqueous titanium tetrachloride solution with a concentration of 0.33 mol/L; (3) adding the titanium tetrachloride solution to the acid/water solution at a rate of 24 ml/min (i.e. where the increase rate of titanium atomic concentration stats at 1.14 mmol/L/min and ends at 0.8 mmol/L/min); and (4) the final titanium concentration in the warm water is less than 280 mmol/L.
Saiki does not teach or suggest a method wherein an increase rate of titanium atomic concentration in the warm water is 2.0 mmol/L/min to 5.0 mmol/L/min which is required in independent Claim 1.  Thus it is clear that Saiki does not disclose or suggest the present invention.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        5/30/2021

/SHENG H DAVIS/Primary Examiner, Art Unit 1732